Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust announces 2009 income tax information CALGARY, Feb. 1 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces its 2009 Income Tax Information to be as follows: << ARC ENERGY TRUST (AET.UN) 2 CANADA REVENUE AGENCY (CRA) ACCOUNT NUMBER T16-4073-86 >> The following information is intended to assist individual Canadian unitholders ("Unitholders") of the Trust in the preparation of their 2009 T1 Income Tax Return. THE INFORMATION CONTAINED HEREIN IS BASED ON ARC ENERGY TRUST'S UNDERSTANDING OF THE INCOME TAX ACT (CANADA) AND THE REGULATIONS THEREUNDER.
